Cuyahoga App. No. 47301. Upon consideration of appellant’s motion to stay execution set for March 26, 2003,
IT IS ORDERED by the court that a limited stay of execution be, and hereby is, granted.
IT IS HEREBY ORDERED by this court that appellant’s sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Wednesday, the 18th day of June, 2003, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Cuyahoga County.